    Case: 1:19-cr-00669 Document #: 44 Filed: 10/22/19 Page 1 of 4 PageID #:192




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA

              v.                             No. 19 CR 669

 GREGG SMITH,                                Judge Edmond E. Chang
 MICHAEL NOWAK, and
 CHRISTOPHER JORDAN,

              Defendants.

               PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the unopposed motion of the government, pursuant to Federal Rule of

Criminal Procedure 16(d), it is hereby ORDERED:

      1.     All of the materials provided to an adverse party in this case by the

United States and the defendants, Gregg Smith, Michael Nowak, and Christopher

Jordan, in preparation for, or in connection with, any stage of the proceedings in this

case (collectively, “the materials”) are subject to this protective order and may be used

by the United States, the defendants, and Counsel (defined as counsel of record in

this case) solely in connection with the prosecution and/or defense of this case, and

for no other purpose, and in connection with no other proceeding, without further

order of this Court.

      2.     Counsel shall not disclose the materials or their contents directly or

indirectly to any person or entity other than persons employed to assist in the

prosecution or defense, persons who Counsel believes may be potential witnesses,

counsel for potential witnesses, and other persons to whom the Court may authorize
    Case: 1:19-cr-00669 Document #: 44 Filed: 10/22/19 Page 2 of 4 PageID #:192




disclosure (collectively, “authorized persons”). Potential witnesses and their counsel

may be provided copies of the materials as necessary to prepare the prosecution or

defense, and may retain copies without prior permission of the Court provided that

they agree to abide by the terms of this Order. Persons employed to assist in the

prosecution or defense, including, but not limited to, experts or contractors employed

by the United States, the defendants, or Counsel, may retain copies of the materials

until the end of trial as Counsel deems necessary to assist in the prosecution or

defense, prepare for trial, or provide testimony at trial.

      3.     The United States, the defendants, Counsel, and authorized persons

shall not copy or reproduce the materials except in order to provide copies of the

materials for use in connection with this case by the United States, the defendants,

Counsel, and authorized persons. Such copies and reproductions shall be treated in

the same manner as the original materials.

      4.     The United States, the defendants, Counsel, and authorized persons

shall not disclose any notes or records of any kind that they make in relation to the

contents of the materials, other than to authorized persons, and all such notes or

records are to be treated in the same manner as the original materials.

      5.     Before providing materials to an authorized person, Counsel must

provide the authorized person with a copy of this Order.

      6.     Upon conclusion of all stages of this case and all related appeals (if any),

all of the materials and all copies made thereof shall be disposed of in one of three

ways, unless otherwise ordered by the Court. The materials may be (1) destroyed;

                                           -2-
    Case: 1:19-cr-00669 Document #: 44 Filed: 10/22/19 Page 3 of 4 PageID #:192




(2) returned to the producing party; or (3) retained in Counsel’s case file. The Court

may require a certification as to the disposition of any such materials. In the event

that the materials are retained by Counsel, the restrictions of this Order continue in

effect for as long as the materials are so maintained, and the materials may not be

disseminated or used in connection with any other matter without further order of

the Court.

      7.     To the extent any of the materials are produced to an adverse party in

this case by mistake, the producing Counsel shall have the right to request the return

of the material and shall do so in writing. Within five days of the receipt of such a

request, the United States, the defendants and/or Counsel shall return all such

material if in hard copy, and in the case of electronic materials, shall certify in writing

that all copies of the specified material have been deleted from any location in which

the material was stored.

      8.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials or judicial proceedings, nor do the restrictions in

this Order limit Counsel in the use of discovery materials in judicial proceedings in

this case.




                                            -3-
    Case: 1:19-cr-00669 Document #: 44 Filed: 10/22/19 Page 4 of 4 PageID #:192




       9.     Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision herein or for any

further relief.

                                        ENTERED:




                                        HON. EDMOND E. CHANG
                                        United States District Judge
                                        Northern District of Illinois

Date: October 22, 2019




                                          -4-
